DETAILED ACTION
In replay to applicant communications filed on March 02, 2021 and telephonic interview made on May 20, 2021, claims 1-20 have been amended. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending. 

Response to Arguments
Applicant’s arguments filed on March 02, 2021 with respect to the rejection have been fully considered and withdrawn in view of applicant arguments and examiner amendment below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant representative, Toan Tran (Reg. No. 54,942) on May 20, 2021. 


Please replace the claim set filed on March 02, 2021 with the following to claims:


1.	(Previously Presented) A method comprising:
accessing data representing a plurality of plaintext values; and

performing an encryption of the plurality of plaintext values to provide a plurality of ciphertext values;
perturbing each ciphertext value of the plurality of ciphertext values to provide a pseudonym value of the plurality of pseudonym values, wherein the perturbing of each ciphertext value of the plurality of ciphertext values comprises: generating a perturbation value of a plurality of perturbation values to be added to the ciphertext value of the plurality of ciphertext values, wherein the perturbation value is smaller than the ciphertext value to which the perturbation value is to be added, and adding the perturbation value to the ciphertext value to generate the pseudonym value; and 
controlling the perturbing of each ciphertext value of the plurality of ciphertext values to cause an ordering of the plurality of plaintext values to be represented in the plurality of pseudonym values, wherein the controlling comprises, for each ciphertext value, determining whether to perform another iteration of adding the perturbation value to the ciphertext value based on the pseudonym value. 

2.	(Previously Presented) The method of claim 1, wherein the perturbation value is pseudorandomly or randomly generated. 

3.	(Previously Presented) The method of claim 1, wherein the controlling further comprises constraining the perturbation value to be within a first range smaller than a second range of a given pseudonym value of the plurality of pseudonym values.

4.	(Previously Presented) The method of claim 1, wherein the controlling comprises:
for a given ciphertext value of the plurality of ciphertext values, determining whether a given pseudonym value of the plurality of pseudonym values collides with any other pseudonym value of the plurality of pseudonym values; and


5.	(Previously Presented) The method of claim 4, further comprising, in response to the given pseudonym value colliding with another pseudonym value of the plurality of pseudonym values:
generating another perturbation value to be added to the ciphertext value, and
adding the another perturbation value to the ciphertext value to generate another pseudonym value to represent the ciphertext value. 

6.	(Previously Presented) The method of claim 1, wherein generating the perturbation value to be added to the ciphertext value comprises applying a hash function to the ciphertext value to provide a hash value.

7.	(Currently Amended) The method of claim 6, wherein the hash value is used as the perturbation value to be added to the ciphertext value to generate the pseudonym value. 

8.	(Previously Presented) The method of claim 6, wherein the hash function is an order preserving hash function in which an output of the hash function increases correspondingly with the plurality of plaintext values.

9.	(Previously Presented) The method of claim 6, wherein the hash function is a cryptographic hash function.

10.	(Previously Presented) The method of claim 1, wherein performing the encryption of the plurality of plaintext values comprises performing an order preserving encryption.



12.	(Previously Presented) The method of claim 1, wherein the perturbing of the plurality of ciphertext values to provide the plurality of pseudonym values inhibits the plurality of plaintext values from being recovered from the plurality of pseudonym values. 

13.	(Currently Amended) An apparatus comprising:
at least one processor; and
a memory to store instructions that, when executed by the at least one processor, cause the at least one processor to:
encrypt a plurality of plaintext values to provide a plurality of ciphertext values, wherein the plurality of plaintext values has an associated ordering;
perturb each ciphertext value of the plurality of ciphertext values, including causing the at least one processor to:
generate a perturbation value of a plurality of perturbation values to be added to a ciphertext value of the plurality of ciphertext values, the perturbation value is smaller than the ciphertext value to which the perturbation value is to be added, and
add the perturbation value of the plurality of perturbation values to the ciphertext value of the plurality of ciphertext values to provide a pseudonym value of a plurality of pseudonym values; and
control the perturbing of each ciphertext value of the plurality of ciphertext values to cause an ordering of the plurality of plaintext values to be represented in the plurality of pseudonym values, including causing the at least one processor to, for each ciphertext value, determine whether to perform another iteration of adding the perturbation value to the ciphertext value based on the pseudonym value.


determine whether the pseudonym value is in conflict with an adjacent pseudonym value in the plurality of pseudonym values,
in response to the pseudonym value is not in conflict with the adjacent pseudonym value, utilize the pseudonym value as an encrypted value of the plaintext value from which the pseudonym value is derived, and
in response to the pseudonym value is in conflict with the adjacent pseudonym value, generate another perturbation value to be added to the ciphertext value.

15.	(Previously Presented) The apparatus of claim 13, wherein the instructions cause the at least one processor to perturb each ciphertext value of the plurality of ciphertext values to inhibit the plurality of plaintext values from to be recovered from the plurality of pseudonym values. 

16.	(Currently Amended) The apparatus of claim 13, wherein a given ciphertext value of the plurality of ciphertext values has an associated first bit size, and a given pseudonym value of the plurality of pseudonym values has an associated second bit size less than the first bit size.

17.	(Currently Amended) A non-transitory machine readable storage medium storing instructions that, when executed by a machine, cause the machine to:
access a first dataset representing a first collection of plaintext values;
encrypt the plaintext values to generate [[a]] ciphertext values;
perturb each ciphertext value of the ciphertext values to provide a pseudonym value of a plurality of pseudonym values, including causing the machine to: 

control the perturbing of each ciphertext value of the ciphertext values to cause an ordering of the in the first collection to be represented in the plurality of pseudonym values, including causing the machine to, for each ciphertext value, determine whether to perform another iteration of adding the perturbation value to the ciphertext value based on the pseudonym value.

18.	(Currently Amended) The non-transitory machine readable storage medium of claim 17, wherein the instructions, when executed by the machine, further cause the machine to apply an order preserving hash function to each plaintext value to generate [[the]] each perturbation value.

19.	(Currently Amended) The non-transitory machine readable storage medium of claim 17, wherein the instructions, when executed by the machine, further cause the machine to apply a cryptographic hash function to each plaintext value to generate [[the]] each perturbation value.

20.	(Previously Presented) The non-transitory machine readable storage medium of claim 17, wherein the instructions, when executed by the machine, further cause the machine to:
constrain the perturbation value to be within a first range smaller than a second range of the ciphertext value.

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims 1, 13, and 17 are the combined limitations of accessing a first dataset representing a first collection of plaintext values; encrypting the plaintext values to generate ciphertext values; perturbing each ciphertext value of the ciphertext values to provide a pseudonym value of a plurality of pseudonym values, including causing the machine to: generate a 

The prior art disclosed by Koike (US Pub, No. 2017/0177683) is found as the closest prior art to the claimed features of the invention. Koike discloses the system and method for anonymizing encrypted data generated by encrypting a personal data. However, the cited art alone or in combination with other art fail to teach the limitations of the above independent claims. The dependent claims are allowable as per dependency nature of the allowed independent claims. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESHOME HAILU whose telephone number is (571)270-3159.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TESHOME HAILU/Primary Examiner, Art Unit 2434